ELECTRONIC RECORD                             OOHIS

                                                                  POSS OF FIREARM BY
COA#       06-14-00075-CR                         OFFENSE:        FELON


           Tawater, Royce William v. The
STYLE:     state of Texas                         COUNTY:         Hunt

COA DISPOSITION:          AFFIRM                  TRIAL COURT:    354th District Court



DATE:12/10/2014                     Publish: NO   TC CASE #:      29,503




                           IN THE COURT OF CRIMINAL APPEALS


          Tawater, Royce William v. The State
STYLE:    of Texas                                     CCA#:               oows
  PHO      66                         Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

bi$rtis$€b           *$     our/net.y                  JUDGE:

DATE:                s/zs/zo/s                         SIGNED:                           PC:

JUDGE:               ~ne+, Cui*i*s                     PUBLISH:                          DNP:




                                                                                         MOTION FOR
   PfiO      SS           PKrrnoN
                                                     REHEARING IN CCA IS:
 FOR DISCRETIONARY REVIEW
                                                     JUDGE:
 is IZe&fSfc/^
 DATE     OSIOl-2£><±                                                         ELECTRONIC RECORD
                   (JaAa^x-.
             JUDGB